Per Curiam.
The action was brought to recover damages for injuries received in being run down by one of defendant’s cars. At the time of the injury the plaintiff was about fourteen years and ten months of age, and a messenger boy in the employ of the American District Telegraph Company. He was clearly sui juris. His complaint was dismissed at the trial because it appeared affirmatively that he had been guilty of negligence which contributed to the injury. The learned trial judge, on making this ruling, stated his reasons at length for holding as he did, and they were justified by the state of the evidence. It is not necessary to restate them here. The complaint was therefore properly dismissed. The judgment and order should be affirmed, costs.